Exhibit 10.2

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is made as of this 31st day of January, 2014, among CORESITE, L.P.,
a Delaware limited partnership (“Parent Borrower”), the Subsidiary Borrowers
party thereto (together with the Parent Borrower, collectively, the
“Borrowers”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), on behalf of itself and certain other lenders (each a “Lender” and
collectively, the “Lenders”). Unless otherwise defined herein, terms defined in
the Credit Agreement set forth below shall have the same meaning herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Agent and the Lenders have entered into a certain
Second Amended and Restated Credit Agreement dated as of January 3, 2013 (the
“Credit Agreement”); and

 

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend the
Credit Agreement as set forth herein.

 

NOW, THEREFORE, the Credit Agreement is hereby amended as follows:

 

1.             The following definitions are hereby added to Section 1.1 of the
Credit Agreement in the proper alphabetical location:

 

“Approved Derivatives Contract.  A Derivatives Contract between the Parent
Borrower and/or any Subsidiary Borrower, on the one hand, and a Lender or
Affiliate of a Lender hereunder which is also a lender or Affiliate of a lender
under the Term Loan, on the other hand.”

 

“Term Loan.  That certain Term Loan Agreement dated as of January 31, 2014 by
and among Parent Borrower, the Subsidiary Borrowers, Royal Bank of Canada as a
lender and administrative agent and the other lenders party thereto as it may be
amended, amended and restated, modified or supplemented from time to time.”

 

“Term Loan Facility Availability.  The “Facility Availability” as defined in the
Term Loan.”

 

“Term Loan Unencumbered Asset Pool.  The “Unencumbered Asset Pool” as defined in
the Term Loan.”

 

2.             The definition of “FATCA” in Section 1.1 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

“FATCA.  Section 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof

 

1

--------------------------------------------------------------------------------


 

and any agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.”

 

3.             The definition of “Unencumbered Asset Pool Availability” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Unencumbered Asset Pool Availability.  The Unencumbered Asset Pool Availability
shall be the amount which is the least of (a) the maximum principal amount which
would not cause the Unsecured Debt to be greater than the Unencumbered Asset
Pool Value, (b) the aggregate of (i) the maximum principal amount which would
not cause the Consolidated Unsecured Debt Service Coverage Ratio to be less than
1.75 to 1:00, plus (ii) the Leased Asset NOI Amount, and (c) the aggregate of
(i) the maximum principal amount which would not cause the Consolidated
Unsecured Debt Yield to be less than fourteen percent (14%), plus (ii) the
Leased Asset NOI Amount; provided further that the Unencumbered Asset Pool
Availability resulting from Eligible Real Estate Assets which are ground leases
and/or Leased Assets shall not at any time exceed thirty percent (30%) of the
sum of (x) the Facility Availability plus (y) the Term Loan Facility
Availability.”

 

4.             Section 3.2 of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“Mandatory Prepayments.

 

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the Total Commitment, then the Borrowers shall, within ten (10) Business
Days after receipt of notice from Agent of such occurrence pay the amount of
such excess to the Agent for the respective accounts of the Revolving Credit
Lenders, as applicable, for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.  Notwithstanding the foregoing, if the Agent notifies the Borrowers at
any time that the Outstanding amount of all Loans denominated in Alternative
Currencies at such time exceeds a Dollar Equivalent amount equal to (a) 105% of
the Alternative Currency Sublimit then in effect, or (b) 105% of the
Unencumbered Asset Pool Availability, then, within three (3) Business Days after
receipt of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect or
100% of the Unencumbered Asset Pool Availability, respectively.

 

(b)  If at any time the outstanding principal balance of the Revolving Credit
Loans, the Swing Loans, the Term Loan and the Letter of Credit Liabilities
exceeds the Unencumbered Asset Pool Availability (including, without limitation,

 

2

--------------------------------------------------------------------------------


 

as a result of the termination of any ground lease or any lease of a Leased
Asset related to an Eligible Real Estate Asset), then Borrowers shall, within
ten (10) Business Days after receipt of notice from the Agent of such
occurrence, pay the amount of such excess as a payment of principal to the
holder or holders of any Unsecured Debt, together with any additional amounts
required to be paid to such holder or holders in connection with such principal
payments of Indebtedness.”

 

5.             Subsection (i) in Section 4.4(b) of the Credit Agreement is
hereby deleted in its entirety and shall be replaced by the following:

 

“(i) that are attributable to such Lender’s or Agent’s failure to comply with
the requirements of § 4.4(c) that are withholding Taxes imposed under FATCA;”

 

6.             In Section 4.15 of the Credit Agreement, “U.S.” is hereby deleted
in both instances prior to “withholding taxes”.

 

7.             Section 5.1(a) of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“(a) After the Closing Date, Parent Borrower shall have the right, subject to
the consent of the Agent (which consent shall not be unreasonably withheld) and
the satisfaction by Parent Borrower of the conditions set forth in this §5.1, to
add Potential Unencumbered Assets to the Unencumbered Asset Pool.  Parent
Borrower from time to time after the Closing Date may also request that certain
Real Estate of one or more Subsidiary Borrowers (collectively, the “Subsidiary
Borrower Unencumbered Assets”) be included as an Eligible Real Estate Asset for
the purpose of increasing the Unencumbered Asset Pool Availability. If Parent
Borrower shall request that any Potential Unencumbered Assets or Subsidiary
Borrower Unencumbered Asset be added to the “Term Loan Unencumbered Asset Pool,”
it shall be required to add such Potential Unencumbered Asset or Subsidiary
Borrower Unencumbered Asset, as applicable, to the Unencumbered Asset Pool
hereunder.  In the event Parent Borrower desires to add additional Potential
Unencumbered Assets or Subsidiary Borrower Unencumbered Assets as aforesaid,
Parent Borrower shall provide written notice to the Agent of such request (which
the Agent shall promptly furnish to the Lenders), together with all
documentation and other information reasonably required to permit the Agent to
determine whether such Real Estate is Eligible Real Estate.  Thereafter, the
Agent shall have ten (10) Business Days from the date of the receipt of such
documentation and other information to advise Parent Borrower whether the Agent
consents to the acceptance of such Subsidiary Borrower Unencumbered Asset or
Potential Unencumbered Asset (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, no Subsidiary Borrower Unencumbered Asset or
Potential Unencumbered Asset shall be included in the Unencumbered Asset Pool
unless and until the following conditions precedent shall have been satisfied:”

 

3

--------------------------------------------------------------------------------


 

8.             Section 5.2 of the Credit Agreement is hereby amended by
inserting the following subsection (f) at the end thereof:

 

“(f) such Eligible Real Estate Asset has been (or, contemporaneous with the
release under this Agreement, will be) released from the Term Loan Unencumbered
Asset Pool.”

 

9.             Section 5.3 of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“Additional Subsidiary Borrowers.  In the event that Parent Borrower shall
request that certain Real Estate of a Subsidiary of Parent Borrower be included
in the Unencumbered Asset Pool and such Real Estate is approved for inclusion as
an Eligible Real Estate Asset in the Unencumbered Asset Pool in accordance with
the terms hereof, Parent Borrower shall cause each such Subsidiary (and any
entity having an interest in such Subsidiary of Parent Borrower) to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary (and any such entity)
shall become a Subsidiary Borrower hereunder.  For the avoidance of doubt, any
Subsidiary or other such entity which becomes a “Subsidiary Borrower” as such
term is defined in the Term Loan shall become a Subsidiary Borrower under this
Agreement.  Each such Subsidiary shall be specifically authorized, in accordance
with its respective organizational documents, to be a Borrower hereunder. 
Parent Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to Borrowers to be true and
correct with respect to each such Subsidiary.  In connection with the delivery
of such Joinder Agreement, Parent Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.”

 

10.          Section 5.4 of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“Release of Certain Subsidiary Borrowers.  In the event that all Eligible Real
Estate Assets owned by a Subsidiary Borrower shall have been released from the
Unencumbered Asset Pool in accordance with the terms of this Agreement and from
the Term Loan Unencumbered Asset Pool in accordance with the terms of the Term
Loan, then such Subsidiary Borrower shall be released by Agent from liability
under this Agreement.”

 

11.          Section 8.1(h) of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“(h)         Derivatives Contracts (including Approved Derivatives Contracts)
reasonably acceptable to Agent sufficient to ensure the Borrowers’ compliance
with §9.7; and”

 

12.          Section 8.1(h) of the Credit Agreement is hereby further amended by
inserting the following subsection (i) at the end thereof:

 

4

--------------------------------------------------------------------------------


 

“(i)          the Term Loan.”

 

13.          The last (unnumbered) clause of Section 8.1 is hereby deleted in
its entirety and shall be replaced by the following:

 

“Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Eligible Real
Estate Assets or any interest therein or any direct or indirect ownership
interest in any Subsidiary Borrower as collateral, a borrowing base, asset pool
or any similar form of credit support for such Indebtedness (provided that the
foregoing shall not preclude Subsidiaries of the Borrowers (other than a
Subsidiary Borrower) from incurring Indebtedness subject to the terms of this
§8.1 or recourse to the general credit of Parent Borrower) and (ii) none of the
Subsidiary Borrowers, Parent Borrower nor REIT shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §8.1(a)-(i) above.”

 

14.          Section 8.2 of the Credit Agreement is hereby amended by deleted
subsection (a) in its entirety and replacing such subsection with the following:

 

“(a) create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, negative pledge (aside from any
negative pledge in relation to the Term Loan), charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom;”

 

15.          Section 8.10 of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“Restriction on Prepayment of Indebtedness.  The Borrowers will not (a) prepay,
redeem, defease, purchase or otherwise retire the principal amount, in whole or
in part, of any Indebtedness other than the Obligations or the obligations under
the Term Loan after the occurrence of any Event of Default; provided, that the
foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the proceeds of a new loan which would otherwise be
permitted by the terms of §8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by Real Estate
which is satisfied solely from the proceeds of a sale of the Real Estate
securing such Indebtedness; and (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness after the occurrence of an Event of Default.”

 

5

--------------------------------------------------------------------------------


 

16.          Section 9.1 of the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

“Unencumbered Asset Pool.  The outstanding principal balance of the Term Loan,
the Loans and the Letter of Credit Liabilities shall not be greater than the
Unencumbered Asset Pool Availability.”

 

17.          Representations and Warranties.

 

(a)           Borrowers hereby represent, warrant and covenant with Agent and
Lenders that, as of the date hereof:

 

(i)            All representations and warranties made in the Credit Agreement
and other Loan Documents remain and continue to be true and correct in all
material respects, except to the extent that such representations and warranties
expressly refer to an earlier date.

 

(ii)           To the knowledge of the Borrowers, there exists no Default or
Event of Default under any of the Loan Documents.

 

18.          This Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging transmission (e.g. PDF by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.  The
Borrowers hereby ratify, confirm and reaffirm all of the terms and conditions of
the Credit Agreement, and each of the other Loan Documents, and further
acknowledges and agrees that all of the terms and conditions of the Credit
Agreement shall remain in full force and effect except as expressly provided in
this Amendment.

 

19.          Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

 

20.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary and General Counsel

 

 

 

 

 

(SEAL)

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL
ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/ Kathy Ahern

 

Name:

Kathy Ahern

 

Title:

Senior Banker

 

 

 

 

KeyBank National Association

 

225 Franklin Street

 

Boston, Massachusetts 02110

 

Attention: Gregory W. Lane

 

Telephone:

617-385-6212

 

Facsimile:

617-385-6293

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

 

 

Royal Bank of Canada

 

New York Branch

 

Three World Financial Center

 

200 Vesey Street

 

New York, NY 10281-8098

 

Attn:  Manager, Loans Administration

 

Telephone:  877-332-7455

 

Facsimile:  212-428-2372

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Vice President

Regions Bank

 

 

6805 Morrison Boulevard, Suite 210

 

 

Charlotte, NC 28211

 

 

Attention: Kerri Raines

 

 

Telephone: 704-362-3564

 

 

Facsimile: 704-362-3594

 

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/ John C. Rowland

 

Name: John C. Rowland

 

Title: Vice President

 

 

CitiBank, N.A.

 

388 Greenwich Street, 23rd floor

 

New York, New York 10013

 

Attention:

David L. Smith

 

Telephone:

212-816 3784

 

Facsimile:

866 421 9138

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ James P. Johnson

 

Name:

James P. Johnson

 

Title:

Senior Vice President

 

 

Bank of America, N.A.

 

315 Montgomery Street, 6th floor

 

CA5-704-06-37

 

San Francisco, California 94104-1866

 

Attention:

James P. Johnson

 

Telephone:

415-913-4699

 

Facsimile:

415-913-2356

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ William O’Daly

 

Name:

William O’Daly

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Sally Reyes

 

Name:

Sally Reyes

 

Title:

Authorized Signatory

 

 

Credit Suisse AG

 

Eleven Madison Avenue, 25th Floor

 

New York, NY 10010

 

Attention: William O’Daly

 

Telephone: 212-538-1986

 

Facsimile: 212-743-2254

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

By:

/s/ Nick Heslip

 

Name:

Nick Heslip

 

Title:

Vice President

 

 

CoBank, ACB

 

 

5500 S. Quebec St.

 

 

Greenwood Village, CO 80111

 

 

Attention:

Nick Heslip

 

 

Telephone:

(303) 740-4154

 

 

Facsimile:

(303) 224-2677

 

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

JEFFERIES GROUP LLC

 

 

 

By:

/s/ Alex Kelloff

 

Name:

Alex Kelloff

 

Title:

Managing Director

 

 

Jefferies Group LLC

 

520 Madison Avenue

 

New York, NY 10022

 

Attention:

Alex Kelloff

 

Telephone:

212-284-8123

 

Facsimile:

646-514-0436

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Vice President

 

 

 

 

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

1800 Century Park East

 

Suite 1200

 

Los Angeles, California 90067

 

Attention: Ryan S. Gawel

 

Telephone: (310) 789-3787

 

Facsimile: (310) 789-3733

 

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

By:

/s/ Masood Fikree

 

Name:

Masood Fikree

 

Title:

Authorized Signatory

 

 

 

 

 

 

Address:

 

 

 

Toronto Dominion (Texas) LLC

 

c/o TD Securities

 

Royal Trust Tower, 25th Floor

 

77 King Street West

 

Toronto Ontario M5K 1A2

 

Attention: Ruth Bengo

 

Telephone: 416-983-8879

 

Facsimile: 416-983-0003

 

 

1650596.5

 

Signature page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------